Case: 12-30370       Document: 00512198071         Page: 1     Date Filed: 04/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 4, 2013
                                     No. 12-30370
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KEITH SMITH, also known as Keith Cornell Smith,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:03-CR-235-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Keith Smith, federal prisoner # 28510-034, appeals the district court’s
order granting his motion under 18 U.S.C. § 3582(c)(2) for a reduction of his
sentence in light of the recent amendments to the crack cocaine guidelines.
Smith was sentenced, after a guilty plea conviction on two counts of distributing
50 grams or more of crack cocaine, to 262 months of imprisonment. The district
court reduced his sentence to 236 months of imprisonment following a 2008
§ 3582(c)(2) motion.        In 2011, the district court granted Smith’s second

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30370     Document: 00512198071     Page: 2     Date Filed: 04/04/2013

                                  No. 12-30370

§ 3582(c)(2) motion, reducing Smith’s sentence to 210 months of imprisonment,
the high end of the revised guidelines range. Smith sought reconsideration,
which the district court denied, and this appeal followed.
      Smith argues that the district court abused its discretion in declining to
grant him a larger sentence reduction. Noting that the district court initially
sentenced him at the bottom of his original guidelines range because of the
severity of the crack cocaine guidelines, Smith asserts that the district court’s
assessment of the evidence was clearly erroneous in light of these concerns and
Smith’s efforts at self-improvement in prison.
      Although § 3582 permits a defendant to move, under certain
circumstances, for discretionary modification of his sentence if it was based on
a sentencing range that the Sentencing Commission later lowered, the
reductions are not mandatory. See § 3582(c)(2); United States v. Doublin, 572
F.3d 235, 237-38 (5th Cir. 2009); U.S.S.G. § 1B1.10, p.s. We review the district
court’s order for an abuse of discretion. United States v. Evans, 587 F.3d 667,
672 (5th Cir. 2009).
      Although the district court did not state why it chose a sentence at the top
of the amended guidelines range, it did state that it had considered Smith’s
motion, the policy statement at USSG §1B1.10, and the 18 U.S.C. § 3553(a)
sentencing factors. In imposing the original sentence, the court had explained,
“I impose the bottom of the guidelines range in consideration of the severity of
the guidelines for crack cocaine.” The record reflects that Smith had prior
convictions for battery and cocaine distribution, and that he was on parole for
a prior drug conviction at the time of the offense. In light of the changes to the
guidelines to reduce the severity which concerned the district court originally,
and Smith’s prior criminal conduct, Smith has not shown that the district court
abused its discretion in imposing a sentence at the top of the amended guidelines
range. See Evans, 587 F.3d at 672-673. The district court’s order is AFFIRMED.



                                        2